Order dismissing a writ of habeas corpus, affirmed. The dismissal of the second indictment was not accomplished pursuant to section 671 of the Code of Criminal Procedure. That statute is the successor of a nolle prosequi relating to discontinuance of prosecution rather than the indictment as a means of instituting the prosecution. (Matter of McDonald v. Sobel, 272 App. Div. 455, affd. 297 N. Y. 679; Moulton v. Reecher, 1 Abb. N. C. 193, 203.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.